DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-19, in the reply filed on 12/3/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the step (b)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “step (b)” is not previously stated.
Claim 14 recites the limitation "the step (c)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “step (c)” is not previously stated.
Claim 14 recites the limitation "the step (c)" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “step (c)” is not previously stated.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., Identification of characteristic flavour precursors from enzymatic hydrolysis-mild thermal oxidation tallow by descriptive sensory analysis and gas chromatography–olfactometry and partial least squares regression, Journal of Chromatography B, Volumes 913–914, 15 January 2013, Pages 69-76.
Regarding Claim 14, Shi teaches a method of producing an oil-and-fat composition (See Abs., Section 2.), comprising subjecting an animal or vegetable oil and/or fat to: (a) a step of lipase treatment (See Abs., Section 2.2.); (b) a step of dehydration treatment (See Section 2.2.1, heating at 80-100 oC which dehydrates.) and (c) a step of heat treatment at 80 oC or more (See Section 2.2.1, heating at 80-100 oC.), wherein the step (b) is performed prior to the step (c) (See Section 2.2.1, where a first portion of the process can be deemed dehydration and a second portion heat treatment.), however, fails to expressly disclose dehydration treatment to a moisture content of less than 1.0% by mass.
It would have been obvious to a person having ordinary skill in the art that oils/fats and fatty acids are oil soluble and do not have an affinity for water and Shi’s heating to elevated temperatures would provide for a composition with close to 0% moisture which is inclusive of less than 1.0% by mass.
Regarding Claim 15, Shi teaches a method of producing an oil-and-fat composition (See Abs., Section 2.), comprising the steps of: obtaining a lipase reaction product by subjecting an animal or vegetable oil and/or fat to lipase treatment (See Abs., Section 2.2.); obtaining a heated reaction product by subjecting an animal or vegetable oil and/or fat to dehydration treatment (See Section 2.2.1, heating at 80-100 oC which dehydrates.) and then heat treatment to 80 oC or more (See Section 2.2.1, heating at 80-100 oC.) and mixing the lipase reaction product and the heated reaction product (See Abs., Section 2.2.), however, fails to expressly disclose dehydration treatment to a moisture content of less than 1.0% by mass.
It would have been obvious to a person having ordinary skill in the art that oils/fats and fatty acids are oil soluble and do not have an affinity for water and Shi’s heating to elevated temperatures would provide for a composition with close to 0% moisture which is inclusive of less than 1.0% by mass.
Regarding Claim 16, Shi teaches a method of producing an oil-and-fat composition wherein the animal or vegetable oil and/or fat is beef tallow (See Abs., Sections 1, 2.1, 3.2 and Table 3, tallow.).
Regarding Claim 17, Shi teaches a method of producing an oil-and-fat composition wherein the animal or vegetable oil and/or fat is beef tallow (See Abs., Sections 1, 2.1, 3.2 and Table 3, tallow.).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., Identification of characteristic flavour precursors from enzymatic hydrolysis-mild thermal oxidation tallow by descriptive sensory analysis and gas chromatography–olfactometry and partial least squares regression, Journal of Chromatography B, Volumes 913–914, 15 January 2013, Pages 69-76 in view of Pachauri et al. (US 2010/0192453) and Simmons et al. (US 5,178,892).
Regarding Claim 18, Shi teaches a method of producing an oil-and-fat composition wherein the oil-and-fat composition contains ingredients A: free fatty acids including free oleic acid and free stearic acid (Section 3.2 and Table 3.), and ingredients B: two unsaturated aldehydes including 2-decenal and 2-octenal (See Abs., Section 1 and Table 3.), however, fails to expressly disclose the free fatty acids including free palmitic acid and wherein the composition comprises the ingredients B in an amount of 0.002 to 0.2 parts by mass relative to 100 parts by mass of the ingredients A, and the composition 
Regarding the free fatty acids including palmitic acid, it is noted that Shi teaches the free fatty being prepared from tallow (See Section 2.1.).  Pachauri (‘453) teaches the 3 primary fatty acids found tallow being stearic acid and oleic acid (See Table 1.2.) that are the same as generated by Shi’s process and palmitic acid (See Table 1.2.).

    PNG
    media_image1.png
    529
    791
    media_image1.png
    Greyscale

  It was well known in the art at the time of filing the three primary fatty acids found in tallow, like that used in Shi’s process and claimed by Applicant, are palmitic acid, stearic acid and oleic acid.  It thus, would have been obvious to a person having ordinary skill in the art at the time of filing that Shi’s processing of tallow in view of Pachauri (‘453) would generate free stearic, oleic and palmitic acids.
Regarding the amounts of A and B, it is noted the claimed amounts are very broad and include nearly every reasonable amounts possible.
Simmons (‘892) teaches an oil-and-fat composition (See Abs., col. 1, l. 14+, col. 4, l. 7+, col. 4, l. 43+.) wherein tallow like that used by Shi is used to prepare fatty acids (See col. 1, l. 63+.) and aldehydes (See col. 3, l. 33+, col. 8, l. 27+.); wherein the fatty acid containing flavoring mixtures are added to foods (See col. 4, l. 7+.) in minute quantities (See col. 1, l. 14+.); wherein the food includes shortenings, margarines and spreads (See col. 4, l. 43+.).  These foods, especially shortenings, are very well known to include high concentrations of fats/oils.  Shortenings are well known to be of animal and/or vegetable source and include relatively highly saturated fatty acids including C16:0, C18:0 and C18:1 like those described as being present in tallow as illustrated in Table 1.2 of Pachauri (‘453).
  It would have been obvious and within the skill set a person having ordinary skill in the art at the time of filing with Shi and Simmons (‘892) before them to select effective amounts, including the amounts as claimed, to provide a flavored composition that is effective for its intended use.
Regarding Claim 19, Shi teaches a method of producing an oil-and-fat composition wherein the oil-and-fat composition contains ingredients A: free fatty acids including free oleic acid and free stearic acid (Section 3.2 and Table 3.), and ingredients B: two unsaturated aldehydes including 2-decenal and 2-octenal (See Abs., Section 1 and Table 3.), however, fails to expressly disclose the free fatty acids including free palmitic acid and wherein the composition comprises the ingredients B in an amount of 0.002 to 0.2 parts by mass relative to 100 parts by mass of the ingredients A, and the composition comprises the ingredients A in an amount of 8.5% by mass or more relative to a total mass of the composition.
Regarding the free fatty acids including palmitic acid, it is noted that Shi teaches the free fatty being prepared from tallow (See Section 2.1.).  Pachauri (‘453) teaches the 3 primary fatty acids found tallow being stearic acid and oleic acid (See Table 1.2.) that are the same as generated by Shi’s process and palmitic acid (See Table 1.2.).

    PNG
    media_image1.png
    529
    791
    media_image1.png
    Greyscale

  It was well known in the art at the time of filing the three primary fatty acids found in tallow, like that used in Shi’s process and claimed by Applicant, are palmitic acid, stearic acid and oleic acid.  It thus, would have been obvious to a person having ordinary skill in the art at the time of filing that Shi’s processing of tallow in view of Pachauri (‘453) would generate free stearic, oleic and palmitic acids.
Regarding the amounts of A and B, it is noted the claimed amounts are very broad and include nearly every reasonable amounts possible.
Simmons (‘892) teaches an oil-and-fat composition (See Abs., col. 1, l. 14+, col. 4, l. 7+, col. 4, l. 43+.) wherein tallow like that used by Shi is used to prepare fatty acids (See col. 1, l. 63+.) and aldehydes including 2-decenal (See col. 3, l. 33+, col. 8, l. 27+.); wherein the fatty acid containing flavoring mixtures are added to foods (See col. 4, l. 7+.) in minute quantities (See col. 1, l. 14+.); wherein the food includes shortenings, margarines and spreads (See col. 4, l. 43+.).  These foods, especially shortenings, are very well known to include high concentrations of fats/oils.  Shortenings are well known to be of animal and/or vegetable source and include relatively highly saturated fatty acids including C16:0, C18:0 and C18:1 like those described as being present in tallow as illustrated in Table 1.2 of Pachauri
  It would have been obvious and within the skill set a person having ordinary skill in the art at the time of filing with Shi and Simmons (‘892) before them to select effective amounts, including the amounts as claimed, to provide a flavored composition that is effective for its intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
December 3, 2021